    Case 17-13886       Doc 3121       Filed 08/23/19 Entered 08/23/19 12:46:07                    Desc Main
                                       Document      Page 1 of 23


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:
                                                            Chapter 7
CENTRAL GROCERS, INC., et al., 1
                                                            Case No. 17-13886 (PSH)
                                               Debtors.
                                                            Hon. Pamela S. Hollis

                                                            Hearing Date: September 19, 2019
                                                            Hearing Time: 11:00 a.m.
                                                            Courtroom: 644


                                          NOTICE OF MOTION

         PLEASE TAKE NOTICE that on September 19, 2019 at 11:00 a.m., or as soon thereafter

as counsel may be heard, we will appear before the Honorable Pamela S. Hollis, United States

Bankruptcy Judge, or any judge sitting in that judge’s place, in courtroom 644 in the United States

Courthouse, 219 South Dearborn Street, Chicago, Illinois, and present the attached Ninth Motion

to Approve Settlements Under Bankruptcy Rule 9019 Between the Trustee and Avoidance Action

Defendants, at which time and place you may appear as you see fit.

Dated: August 23, 2019
                                               ASK LLP

                                               By: /s/ Joseph L. Steinfeld, Jr._________
                                               Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                               (admitted pro hac vice)
                                               Kara E. Casteel, Esq., MN SBN 0389115
                                               (admitted pro hac vice)
                                               2600 Eagan Woods Drive, Suite 400
                                               St. Paul, MN 55121
                                               Telephone: 651-289-3850
                                               Fax: (651) 406-9676
                                               Email: jsteinfeld@askllp.com
                                                       kcasteel@askllp.com

1
 The Select Debtors, along with the last four digits of each Select Debtor’s federal tax identification number, as
applicable, are Central Grocers, Inc. (3170), Strack and Van Til Super Market, Inc. (2184), and SVT, LLC (1185).
Case 17-13886   Doc 3121   Filed 08/23/19 Entered 08/23/19 12:46:07        Desc Main
                           Document      Page 2 of 23




                                -and-

                                Edward E. Neiger, Esq.
                                151 West 46th Street, 4th Fl.
                                New York, NY 10036
                                Telephone: (212) 267-7342
                                Fax: (212) 918-3427

                                Counsel for Plaintiff, Howard B. Samuels, as
                                Chapter 7 Trustee of Central Grocers, Inc.
    Case 17-13886       Doc 3121       Filed 08/23/19 Entered 08/23/19 12:46:07                    Desc Main
                                       Document      Page 3 of 23


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:
                                                            Chapter 7
CENTRAL GROCERS, INC., et al., 1
                                                            Case No. 17-13886 (PSH)
                                               Debtors.
                                                            Hon. Pamela S. Hollis


       NINTH MOTION TO APPROVE SETTLEMENTS UNDER BANKRUPTCY
    RULE 9019 BETWEEN THE TRUSTEE AND AVOIDANCE ACTION DEFENDANTS

         Howard B. Samuels, not individually, but as chapter 7 trustee (the “Trustee”) of the estates

of Central Grocers, Inc. (“CGI”), Strack and Van Til Super Market, Inc. (“Strack”), and SVT, LLC

(“SVT” and, collectively with CGI and Strack, the “Select Debtors”), by and through his

undersigned counsel, hereby moves (the “Motion”) pursuant to Rule 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), for the entry of an order, substantially in the form

attached hereto as Exhibit A, approving the settlements (the “Settlements”) entered into between

the Trustee and defendants (the “Defendants,” referred to with the Trustee as the “Parties”) as

listed in Exhibit B attached hereto. In support of this Motion, the Trustee states as follows:

                                     JURISDICTION AND VENUE

         The Court has jurisdiction over this matter under 28 U.S.C. §§ 157(a) and 1334. This is a

core proceeding under 28 U.S.C. § 157(b)(2). Venue is proper in this District under 28 U.S.C.

§§ 1408 and 1409.




1
 The Select Debtors, along with the last four digits of each Select Debtor’s federal tax identification number, as
applicable, are Central Grocers, Inc. (3170), Strack and Van Til Super Market, Inc. (2184), and SVT, LLC (1185).
 Case 17-13886         Doc 3121       Filed 08/23/19 Entered 08/23/19 12:46:07         Desc Main
                                      Document      Page 4 of 23


                                          BACKGROUND

         1.      On May 2, 2017, certain creditors of CGI commenced an involuntary case against

CGI under chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the Northern

District of Illinois (the “Court”).

         2.      On May 4, 2017, each of the Select Debtors, including CGI, commenced a

voluntary case under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”) in the United

States Bankruptcy Court for the District of Delaware (the “Delaware Court”).

         3.      On June 13, the Chapter 11 Cases were transferred to this Court, including the

Chapter 11 Case of CGI, which was consolidated into the involuntary chapter 7 case pending before

the Court. (ECF No. 93). All of the Chapter 11 Cases, including CGI, were ordered to proceed

under chapter 11 of the Bankruptcy Code. CGI’s commencement date is May 2, 2017 and the

remaining Select Debtors’ commencement date is May 4, 2017 (as applicable, the “Commencement

Date”). All orders entered in the Chapter 11 Cases by the Delaware Court remain in full force and

effect and are deemed to be entered in the cases pending before this Court. By Order dated May 5,

2017, these cases are being jointly administered. (Del. Dkt. 17-10993-LSS ECF No. 55).

         4.      On November 30, 2017, an order was entered by the Court converting the Select

Debtors’ chapter 11 cases to cases under chapter 7, effective as of December 4, 2017 (the

“Conversion Order”). (ECF No. 1085).

         5.      On January 11, 2018, the Trustee was elected as chapter 7 trustee of the estates of

Select Debtors CGI, Strack, and SVT pursuant to section 702 of the Bankruptcy Code. (ECF No.

1168).

         6.      Pursuant to Bankruptcy Code sections 547, 548, 550, and 704(a), as well as

pursuant to the Conversion Order and the Trustee’s election as chapter 7 trustee of the Select

Debtors, the Trustee is authorized and has standing to investigate, pursue, commence, prosecute,

                                                 -2-
 Case 17-13886          Doc 3121        Filed 08/23/19 Entered 08/23/19 12:46:07                     Desc Main
                                        Document      Page 5 of 23


compromise, settle, or otherwise resolve certain causes of action under chapter 5 of the Bankruptcy

Code, subject to Court approval.

        7.       On May 17, 2018, the Court entered the Order Granting Motion to Amend

Settlement Procedures Order (the “Settlement Procedures Order,” ECF No. 1518), which provides

procedures for seeking Court approval of certain ASK Claims2. Pursuant to the Settlement

Procedures Order, the Trustee must seek Court approval for the settlement of ASK Claims with a

gross amount demanded greater than $700,000.00. ASK Claims with a gross amount demanded

greater than $250,000.00 but less than $700,000.00 are subject to certain notice procedures to

specified parties, and those with gross amounts demanded of less than or equal to $250,000.00

require no notice.

        8.       On or about June 4, 2018, the Trustee, through his special litigation counsel, sent

demand letters to certain of the Select Debtors’ vendors that received payments from the Select

Debtors in the 90-day period prior to the Petition Date. The Trustee made a demand for the return

of the transfers made pursuant to Bankruptcy Code section 547, 548, and 550. On or about August

9, 2018, Plaintiff filed adversary proceedings against certain of these vendors and entities where

the parties had not reached a resolution of the Plaintiff’s demand prior to that date (the “Avoidance

Actions”).

        9.       Plaintiff has settled, subject to Bankruptcy Court approval pursuant to the

Settlement Procedures Order, Avoidance Actions against six (6) Defendants. A list containing the

name of each Defendant, the gross amount demanded from each Defendant, the amount paid or to



2
  As defined in the motion for the Settlement Procedures Order (ECF No. 1498), the Trustee’s special litigation
counsel, ASK LLP, will investigate and, if appropriate and directed by the Trustee, pursue certain avoidance actions
(excluding any actions sold under the APA approved by the Sales Order) under chapter 5 of title 11 of the United
States Code and receivables against third parties except against: (i) the Select Debtors’ former officers, directors,
insiders, members, patrons and other insiders (as well as their affiliated entities); (ii) the Select Debtors’ former
professionals; and (iii) Associated Wholesale Grocers, Inc. (collectively, the “ASK Claims”).

                                                        -3-
 Case 17-13886       Doc 3121      Filed 08/23/19 Entered 08/23/19 12:46:07             Desc Main
                                   Document      Page 6 of 23


be paid by each Defendant to the Trustee in settlement of the Avoidance Action, and a rationale for

each Settlement is attached hereto as Exhibit B.

                                     RELIEF REQUESTED

        10.     By this Motion, the Trustee requests entry of an order, substantially in the form

attached hereto as Exhibit A, approving the Trustee’s entry into the Settlements with the

Defendants listed in Exhibit B attached hereto.

                              BASIS FOR RELIEF REQUESTED

        A.      The Court Should Approve the Settlement Agreement Under Bankruptcy
                Rule 9019

        11.     Bankruptcy Rule 9019 authorizes a bankruptcy court to approve a compromise or

settlement after notice and a hearing, Fed. R. Bankr. P. 9019(a), and § 105 of the Bankruptcy Code

empowers a court to issue any order that is “necessary or appropriate.” 11 U.S.C. § 105(a). The

authority to approve a compromise or settlement is within the Court’s discretion.

        12.     “A bankruptcy court should approve a settlement agreement if it is in the best

interest of the bankruptcy estate.” In re Oakfabco, Inc., 571 B.R. 771, 775 (Bankr. N.D. Ill. 2017)

(citing In re Holly Marine Towing, Inc. (Holly Marine Towing), 669 F.3d 796, 801 (7th Cir. 2012)).

        13.     When considering whether to approve a settlement, courts consider the probability

of success of continued litigation on the dispute being settled, as well as its “complexity, expense,

inconvenience, and delay, ‘including the possibility that disapproving the settlement will cause

wasting of assets.” In re Doctors Hosp. of Hyde Park, Inc. (Hyde Park Doctors Hosp.), 474 F.3d

421, 426 (7th Cir. 2007) (quoting In re Am. Reserve, 841 F.2d 159, 161 (7th Cir. 1987)). When a

settlement amount falls within “the reasonable range of possible litigation outcomes,” it passes the

best interests test. Hyde Park Doctors Hosp., 474 F.3d at 426. Courts recognize that litigation

outcomes cannot be predicted with mathematical precision. See Id. And as long as a proposed


                                                   -4-
Case 17-13886          Doc 3121   Filed 08/23/19 Entered 08/23/19 12:46:07             Desc Main
                                  Document      Page 7 of 23


settlement does not fall below the low end of possible litigation outcomes, courts consider it to

pass “the reasonable equivalence standard.” Id. And as a policy matter, settlements are generally

favored due to their expediency, finality, and cost-effective results. Fogel v. Zell, 221 F.3d 955,

960 (7th Cir. 2000).

       B.      The Settlements are in the Best Interests of the Select Debtors’ Estates,
               Represents the Exercise of Sound Business Judgment, and Should Be
               Approved

       14.     The Trustee respectfully represents that the compromise reached with each

Defendants is fair, reasonable, and in the best interest of the creditors and the Select Debtors’

estates. The Trustee likewise believes the proposed settlements are fair and equitable, and founded

on the exercise of sound business judgment by the Trustee. Each settlement results in certain

payments being made to the Debtors’ estates and the release by each of the Defendants of various

claims such entities may have against the Select Debtors’ estates, in consideration for a release by

the Trustee of the various claims able to be asserted against each Defendant in the Avoidance

Action, without the Trustee expending significant estate resources litigating such claims.

              i.    Trustee's Probability of Success; Uncertainty of Outcome

       15.     The Trustee believes he has meritorious claims and that he should prevail on each

of these claims if an adversary proceeding was filed and prosecuted against the Defendants.

However, the Trustee agreed to each proposed Settlement based on a variety of factors, including

the evaluation of potential Bankruptcy Code section 547(c) defenses to the underlying claims,

which could reduce the amount recoverable from the gross amount demanded. Additionally, the

outcome is far from certain, and even meritorious claims bear risk of an unexpected outcome at

trial, especially concerning the asserted affirmative defenses of the Defendants. The Settlements

with the Defendants therefore eliminate this outcome risk.



                                                -5-
Case 17-13886        Doc 3121      Filed 08/23/19 Entered 08/23/19 12:46:07              Desc Main
                                   Document      Page 8 of 23


             ii.   Complexity and Duration of Litigation; Attendant Expense and Delay

       16.     The Proposed Settlements will eliminate the potentially high costs of litigation,

which may include fact and expert witnesses. Collectability issues were also considered, as prompt

and voluntary payments by the Defendants result in immediate and certain payment to the Trustee,

whereas the collectability of any judgment obtained via dispositive motion practice or trial and

after significant time has passed from the initial demand date is far from certain. Additionally, if

the Trustee were to pursue litigation to collect the full amount the Trustee has demanded in order

to pay timely filed and allowed claims of creditors, litigation costs and expenses would exceed the

difference between the amount demanded after defenses and the settlement amounts.

       17.     Furthermore, consummation of the Settlements are dependent on the Court’s

approval of the Settlements. Without the Court’s approval, the Trustee will be forced to waste

time and effort pursuing the Select Debtors’ claims against the Defendants, when these issues can

be resolved immediately. As such, the Trustee request that the Court approve the Settlements by

entering the proposed order attached hereto as Exhibit A.

                                              NOTICE

       18.     Notice of this Motion, together with a copy of the Motion, has been given to (i)

United States Trustee for the Northern District of Illinois, (ii) the Defendants, and (iii) all parties

that have requested such notice pursuant to Bankruptcy Rule 2002 as of this date as indicated in

the Order Approving Second Amended Case Management Procedures (ECF No. 1401). In light of

the nature of the relief requested herein, the Trustee submits that no other or further notice need

be given.




                                                 -6-
Case 17-13886        Doc 3121      Filed 08/23/19 Entered 08/23/19 12:46:07             Desc Main
                                   Document      Page 9 of 23


                                          CONCLUSION

       Wherefore, the Trustee requests that the Court enter an order, substantially in the form

attached to this Motion, (i) approving the Settlements; and (ii) granting any further relief the Court

deems appropriate under the circumstances.



Dated: August 23, 2019
                                          ASK LLP

                                          By: /s/ Joseph L. Steinfeld, Jr._________
                                          Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                          (admitted pro hac vice)
                                          Kara E. Casteel, Esq., MN SBN 0389115
                                          (admitted pro hac vice)
                                          2600 Eagan Woods Drive, Suite 400
                                          St. Paul, MN 55121
                                          Telephone: 651-289-3850
                                          Fax: (651) 406-9676
                                          Email: jsteinfeld@askllp.com
                                                  kcasteel@askllp.com

                                          -and-

                                          Edward E. Neiger, Esq.
                                          151 West 46th Street, 4th Fl.
                                          New York, NY 10036
                                          Telephone: (212) 267-7342
                                          Fax: (212) 918-3427

                                          Counsel for Plaintiff, Howard B. Samuels, as
                                          Chapter 7 Trustee of Central Grocers, Inc.




                                                  -7-
                  Case 17-13886   Doc 3121     Filed 08/23/19 Entered 08/23/19 12:46:07    Desc Main
                                               Document     Page 10 of 23




                                                       Exhibit B

                                   Schedule of Settlements Subject to Court Approval

                               Adversary Number
Company Name                   (Where Applicable)     Total Transfers   Settlement      Comment
                                                                                        Settlement is at least a 65% recovery
Kraft Heinz Foods Company                                                               of the net preference amount after
dba Heinz North America             18-00565           $ 851,875.73       $ 5,000.00    defenses under 547(c)(2) and (c)(4).
Kraft Heinz Foods Company                                                               Settlement is at least a 65% recovery
fdba Heinz Frozen Food                                                                  of the net preference amount after
Company                             18-00566          $ 1,162,917.13      $ 5,000.00    defenses under 547(c)(2) and (c)(4).
Kraft Heinz Foods Company;                                                              Settlement is at least a 65% recovery
and Mondelez International,                                                             of the net preference amount after
Inc. fdba Kraft Foods Inc.          18-00469          $ 15,489,941.64     $ 5,000.00    defenses under 547(c)(2) and (c)(4).
                                                                                        Settlement is at least a 65% recovery
Nestle USA, Inc.; and Nestle                                                            of the net preference amount after
Purina Petcare Company              18-00480          $ 6,393,374.57     $ 904,000.00   defenses under 547(c)(2) and (c)(4).
                                                                                        Settlement is at least a 65% recovery
Nestle Waters North America                                                             of the net preference amount after
Inc.                                18-00481          $ 1,594,399.67      $ 24,500.00   defenses under 547(c)(2) and (c)(4).
                                                                                        Settlement is at least a 65% recovery
                                                                                        of the net preference amount after
BEF Foods, Inc.                     18-00393           $1,161,881.00      $75,000.00    defenses under 547(c)(2) and (c)(4).
    Case 17-13886       Doc 3121       Filed 08/23/19 Entered 08/23/19 12:46:07                    Desc Main
                                       Document     Page 11 of 23


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:
                                                            Chapter 7
CENTRAL GROCERS, INC., et al., 1
                                                            Case No. 17-13886 (PSH)
                                               Debtors.
                                                            Hon. Pamela S. Hollis


                                     CERTIFICATE OF SERVICE


         I Joseph L. Steinfeld, Jr., Esquire, hereby certify that on August 23, 2019 a copy of the

Ninth Motion to Approve Settlements Under Bankruptcy Rule 9019 Between the Trustee and

Avoidance Action Defendants was caused to be served on the following via First Class Mail or

Electronic mail to the persons on the attached service list as indicated.

Dated: August 23, 2019
                                               ASK LLP

                                               By: /s/ Joseph L. Steinfeld, Jr._________
                                               Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                               (admitted pro hac vice)
                                               Kara E. Casteel, Esq., MN SBN 0389115
                                               (admitted pro hac vice)
                                               2600 Eagan Woods Drive, Suite 400
                                               St. Paul, MN 55121
                                               Telephone: 651-289-3850
                                               Fax: (651) 406-9676
                                               Email: jsteinfeld@askllp.com
                                                       kcasteel@askllp.com

                                               -and-




1
 The Select Debtors, along with the last four digits of each Select Debtor’s federal tax identification number, as
applicable, are Central Grocers, Inc. (3170), Strack and Van Til Super Market, Inc. (2184), and SVT, LLC (1185).
Case 17-13886   Doc 3121   Filed 08/23/19 Entered 08/23/19 12:46:07        Desc Main
                           Document     Page 12 of 23


                                Edward E. Neiger, Esq.
                                151 West 46th Street, 4th Floor
                                New York, NY 10036
                                Telephone: (212) 267-7342
                                Fax: (212) 918-3427

                                Counsel for Plaintiff, Howard B. Samuels, as
                                Chapter 7 Trustee of Central Grocers, Inc.
Case 17-13886         Doc 3121   Filed 08/23/19 Entered 08/23/19 12:46:07    Desc Main
                                 Document     Page 13 of 23


Service List

Via Electronic Mail

                NOTICE NAME                                         EMAIL
                                                  hla@ag-ltd.com
                                                  afb@ag-ltd.com
                                                  ndwayne@ag-ltd.com
 Attn: Howard L. Adelman, Esquire, Alexander      dbaird@ag-ltd.com
 F. Brougham, Esquire, Nicholas R. Dwayne         abrougham@ag-ltd.com
 Attn: Alan M. Root, Esquire                      aroot@archerlaw.com
 Attn: Barry A. Chatz                             bachatz@arnstein.com
 Attn: Michael J. Jasaitis                        mjasaitis@austgenlaw.com
 Attn: Dustin P. Branch, Esq.                     branchd@ballardspahr.com
 Attn: David L. Pollack, Esq.                     pollack@ballardspahr.com
 Attn: Matthew Summers, Esq.                      summersm@ballardspahr.com
                                                  summersm@ballardspahr.com
 Attn: Matthew Summers, Esq., Leslie Heilman,     heilmanl@ballardspahr.com
 Esq., Chantelle D. McClamb, Esq.                 mcclambc@ballardspahr.com
 Attn: John Schuessler, Senior V.P., Erin Frey,   erin.frey@baml.com
 Senior V.P., Michael Staunton, Senior V.P.       michael.staunton@baml.com
 Attn: Dennis Boesen, Vice President              dennis.boesen@bankofthewest.com
 Attn: Kevin C. Driscoll, Jr., Esq.               kevin.driscoll@btlaw.com
                                                  connie.lahn@btlaw.com
 Attn: Connie Lahn, Esq.                          clahn@btlaw.com
                                                  david.powlen@btlaw.com
 Attn: David M. Powlen, Kevin G. Collins          kevin.collins@btlaw.com
 Attn: Paula K. Jacobi                            pjacobi@btlaw.com
                                                  pclark@btlaw.com
                                                  pjacobi@btlaw.com
 Attn: Peter A. Clark, Paula K. Jacobi            jsantana@btlaw.com
 Attn: Scott D. Cousins, Esq., Evan T. Miller,    scousins@bayardlaw.com
 Esq.                                             emiller@bayardlaw.com
                                                  seb@blakeleyllp.com
 Attn: Scott E. Blakeley, Ronald A. Clifford      rclifford@blakeleyllp.com
 Attn: Mark I. Rabinowitz, Esq., Gregory F.
 Vizza, Esq., Thomas E Biron, Laurence S.         Rabinowitz-mi@BlankRome.com
 Shtasel                                          Vizza@BlankRome.com
 Attn: Regina Stango Kelbon, Esq., Victoria A.    Kelbon@BlankRome.com
 Guilfoyle, Esq.                                  Guilfoyle@BlankRome.com
 Attn: John L Nisivaco                            john@chicagoinjurylaw.com
 Attn: Tristan Lamb                               tristan.lamb@bp.com
                                                  aaron.davis@bryancave.com
 Attn: Aaron Davis                                CHDocketing@bryancave.com
Case 17-13886      Doc 3121     Filed 08/23/19 Entered 08/23/19 12:46:07    Desc Main
                                Document     Page 14 of 23


                                                kat.denk@bryancave.com
                                                kathryn.farris@bryancave.com
                                                eric.prezant@bryancave.com
Attn: Eric Prezant, Justin Morgan               justin.morgan@bryancave.com
                                                leslie.bayles@bryancave.com
Attn: Leslie Bayles, Aaron Davis                aaron.davis@bryancave.com
                                                mark.Duedall@BryanCave.com
                                                leah.Fiorenza@BryanCave.com
                                                trinitee.green@bryancave.com
                                                CHDocketing@bryancave.com
Attn: Mark I. Duedall, Leah Fiorenza-McNeill    carol.duracka@bryancave.com
Attn: Shawn M. Christianson, Esq.               schristianson@buchalter.com
                                                evanderploeg@burkelaw.com
                                                dgould@burkelaw.com
                                                bwelch@burkelaw.com
Attn: Eric P. VanderPloeg, Danielle J. Gould    gbalderas@burkelaw.com
Attn: Stephen J. Smalling                       sjs@capronlaw.com
Attn: Kurt M. Carlson                           kcarlson@carlsondash.com
Attn: Lois J. Yu                                lyu@centralstatesfunds.org
Attn: Gregg Szilagyi                            gs@tailserv.com
                                                sschreiber@clarkhill.com
Attn: Scott N. Schreiber, Leigh D. Roadman,     lroadman@clarkhill.com
Mason N. Floyd                                  mfloyd@clarkhill.com
Attn: Gina B. Krol                              gkrol@cohenandkrol.com
Attn: Jill B. Bienstock, Esq.                   jbienstock@coleschotz.com
                                                mwarner@coleschotz.com
Attn: Michael D. Warner, Esq.                   klabrada@coleschotz.com
Attn: Nicholas J. Brannick                      nbrannick@coleschotz.com
Attn: Jeffrey C. Wisler                         jwisler@connollygallagher.com
                                                sclar@craneheyman.com
                                                mjoberhausen@craneheyman.com
Attn: Scott R. Clar, Esquire                    asimon@craneheyman.com
Attn: Bankruptcy Dept.                          attorney.general@state.de.us
Attn: Zillah Frampton                           FASNotify@state.de.us
Corporations Franchise Tax                      dosdoc_Ftax@state.de.us
Attn: Bankruptcy Dept.                          statetreasurer@state.de.us
                                                schnabel.eric@dorsey.com
Attn: Eric Lopez Schnabel, Robert W. Mallard,   mallard.robert@dorsey.com
Alessandra Glorioso                             glorioso.alessandra@dorsey.com
Attn: LAWRENCE J. KOTLER                        ljkotler@duanemorris.com
Attn: Rick S, Miller, Esquire                   rmiller@ferryjoseph.com
Attn: Michael Trunck, Senior V.P., Morgan       mike.trunck@firstmidwest.com
Lyons, Head of Capital Markets                  morgan.lyons@firstmidwest.com
Case 17-13886      Doc 3121    Filed 08/23/19 Entered 08/23/19 12:46:07   Desc Main
                               Document     Page 15 of 23



Attn: Mark E. Wilson                          mark.wilson@fisherbroyles.com
                                              patricia.fugee@fisherbroyles.com
Attn: Patricia B. Fugee                       ecf@cftechsolutions.com
Attn: Mark H. Ralston, Esq.                   mralston@fjrpllc.com
Attn: Susan Poll Klaessy                      spollklaessy@foley.com
                                              jfrank@fgllp.com
                                              jkleinman@fgllp.com
                                              ccarpenter@fgllp.com
                                              jkleinman@fgllp.com
Attn: Joseph D. Frank, Jeremy C. Kleinman     mmatlock@fgllp.com
                                              ejanczak@freeborn.com
                                              deggert@freeborn.com
Attn: Elizabeth L. Janczak                    bkdocketing@freeborn.com
Attn: Thomas C. Scannell                      tscannell@gardere.com
                                              pgroben@gcklegal.com
                                              bcervantes@gcklegal.com
Attn: E. Philip Groben                        rrodriguez@gcklegal.com
Attn: Patrick P. Gill, Esq.                   pgill@gillandgillsc.com
                                              calederer@gct.law
                                              rrbenjamin@gct.law
                                              mperez@gct.law
                                              myproductionss@gmail.com
                                              tstephenson@gct.law
                                              aleon@gct.law
                                              r61390@notify.bestcase.com
Attn: Caren A. Lederer, Esq., Robert R.       stasciotti@gct.law
Benjamin, Esq.                                amanda.yarusso@gmail.com
                                              randall.klein@goldbergkohn.com
Attn: Randall L. Klein                        amy.halpin@goldbergkohn.com
                                              ronald.barliant@goldbergkohn.com
                                              randall.klein@goldbergkohn.com
                                              kristina.bunker@goldbergkohn.com
Attn: Ronald Barliant, Randall L. Klein       amy.halpin@goldbergkohn.com
                                              gferguson@gouldratner.com
                                              mleipold@gouldratner.com
                                              lgray@gouldratner.com
                                              mhannon@gouldratner.com
Attn: Mark E. Leipold                         gould- ecfs_notice@juralaw.net
Attn: Dennis A. Meloro                        melorod@gtlaw.com
                                              petermann@gtlaw.com
                                              chilitdock@gtlaw.com
Attn: Nancy A. Peterman                       greenbergc@gtlaw.com
                                              petermanN@gtlaw.com
Attn: Nancy A. Peterman, Ryan A. Wagner       wagnerR@gtlaw.com
Attn: Adam B. Rome                            arome@grglegal.com
Case 17-13886      Doc 3121     Filed 08/23/19 Entered 08/23/19 12:46:07    Desc Main
                                Document     Page 16 of 23


                                               kgriffith@harrisbeach.com
Attn: Kelly C. Griffith, Esq.                  bkemail@harrisbeach.com
                                               bankruptcy@hsbattys.com
Attn: Amanda J. Wiese                          bk4hsbm@gmail.com
Attn: Walter F. Sandoval                       wfs@hilbrich.com
                                               wconnelly@hinshawlaw.com
                                               rzeeck@hinshawlaw.com
                                               ihernandez@hinshawlaw.com
                                               bzeeck@hinshawlaw.com
Attn: William J. Connelly, Brian R. Zeeck      cynthiablack@hinshawlaw.com
Attn: Richard R. Winter                        richard.winter@hklaw.com
Attn: Lynne B. Xerras, Esq.                    lynne.xerras@hklaw.com
                                               jtorf@hmblaw.com
Attn: Jason M. Torf                            ecfnotices@hmblaw.com
Attn: John A. Benson, Jr.                      jbenson@huckbouma.com
Attn: Scott J. Helfand                         scott.helfand@huschblackwell.com
                                               aaron.chapin@huschblackwell.com
                                               litigation.docket@huschblackwell.com
                                               LegalSupportTeam-Lit-TM-
Attn: Aaron B. Chapin                          CHI@huschblackwell.com
                                               mark.benedict@huschblackwell.com
                                               michael.fielding@huschblackwell.com
                                               susan.williams@huschblackwell.com
                                               matthew.gartner@huschblackwell.com
                                               legalsupportteam-10flnorth-
Attn: Mark T. Benedict; Michael D. Fielding    slc@huschblackwell.com
Attn: Michael D. Fielding                      michael.fielding@huschblackwell.com
Attn: Bankruptcy Department                    webmaster@atg.state.il.us
                                               heather.crockett@atg.in.gov
Attn: Heather M. Crockett                      carrie.gale@atg.in.gov
Attn: Thomas J. Angell, Esquire                tangell@jbosh.com
Attn: H. Weldon Jones, III                     wjones@jordanprice.com
                                               steven.caponi@klgates.com
Attn: Steven L. Caponi, Esq.                   sven.nylen@klgates.com
Attn: Todd C. Meyers, Esq.                     tmeyers@kilpatricktownsend.com
                                               tmeyers@kilpatricktownsend.com
Attn: Todd C. Meyers, Esq., David M. Posner,   gfinizio@kilpatricktownsend.com
Esq., Gianfranco Finizio, Esq.                 dposner@kilpatricktownsend.com
Attn: JOEL D. GROENEWOLD                       jdgroenewold@kopkalaw.com
                                               Cobb@lrclaw.com
Attn: Richard S. Cobb, Esq., Kerri K.          Mumford@lrclaw.com
Mumford, Esq., Kimberly A. Brown, Esq.,        Brown@lrclaw.com
Matthew R. Pierce, Esq.                        Pierce@lrclaw.com
Case 17-13886     Doc 3121      Filed 08/23/19 Entered 08/23/19 12:46:07    Desc Main
                                Document     Page 17 of 23


                                               thughes@lavellelaw.com
Attn: Timothy M. Hughes                        r41234@notify.bestcase.com
Attn: Ronald Layer                             legal@layerlaw.com
Attn: Susan E. Kaufman, Esquire                skaufman@skaufmanlaw.com
Attn: William B. Kohn                          kohn@wbkohnlaw.com
Attn: Charles P. Dargo                         dargo@bettercallmylawyer.com
Attn: Robert Cervone, Esq.                     contact@LaborAdvocates.com
                                               peter@stamatislegal.com
Attn: Peter S. Stamatis                        firm@stamatislegal.com
Attn: James J. Lessmeister                     jlessmeister@lessmeisterlaw.com
Attn: John P. Dillman                          houston_bankruptcy@lgbs.com
Attn: P. Gregory Schwed, Esq.                  gschwed@loeb.com
Attn: Christopher D. Loizides                  loizides@loizides.com
                                               rmarcus@attorneymm.com
Attn: Robert Marcus                            mail@attorneymm.com
Attn: Todd J. Ruchman, Keith Levy, Sarah E.
Barngrover, Adam B. Hall, Edward H. Cahill,    tjruchman@manleydeas.com
Umair M. Malik                                 amps@manleydeas.com
Attn: Mark A. Amendola, Esq.                   mamendola@martynlawfirm.com
Attn: Mary Jean Fassett, Esq.                  mjf@mccarronlaw.com
Attn: Nathan F. Coco, Esq.                     ncoco@mwe.com
                                               dagay@mcdonaldhopkins.com
                                               rvaughan@mcdonaldhopkins.com
                                               jgadharf@mcdonaldhopkins.com
                                               mbrady@mcdonaldhopkins.com
                                               bkfilings@mcdonaldhopkins.com
Attn: David A. Agay, Rion Vaughan, Joshua      mhdocket@mcdonaldhopkins.com
Gadharf                                        lburrell@mcdonaldhopkins.com
Attn: Peter N Metrou                           trustee7@metandnem.com
                                               snurenberg@meuerslawfirm.com
Attn: Steven E. Nurenberg; Steven M. De Falco, sdefalco@meuerslawfirm.com
Esq                                            lrogers@meuerslawfirm.com
                                               ceisaac@michaelbest.com
Attn: Tanya M. Salman                          tmsalman@michaelbest.com
Attn: Tanya M. Salman                          tmsalman@michaelbest.com
Attn: Clyde A. Pine, Jr.                       pine@mgmsg.com
                                               jschwartz@muchshelist.com
Attn: Jeffrey M. Schwartz                      nsulak@muchshelist.com
Attn: Karen Cordry                             kcordry@naag.org
Attn: Robert Radasevich, Nicholas M. Miller,   rradasevich@nge.com
Karl R. Barnickol                              kbarnickol@nge.com
                                               ddawson@nisen.com
Attn: DANIEL P DAWSON                          adrag@nisen.com
Case 17-13886      Doc 3121    Filed 08/23/19 Entered 08/23/19 12:46:07   Desc Main
                               Document     Page 18 of 23


                                              mmoody@orourkeandmoody.com
                                              firm@orourkeandmoody.com
Attn: Michael C. Moody, Esq.                  morourke@orourkeandmoody.com
                                              ha.nguyen@usdoj.gov
Attn: Kathryn M. Gleason, Ha Nguygen          kathryn.m.gleason@usdoj.gov
Attn: Michael C. Moody                        mmoody@orourkeandmoody.com
                                              preed@pfs-law.com
Attn: Phillip S. Reed                         nvizzini@pfs-law.com
Attn: Deborah Kovasky-Apap                    kovskyd@pepperlaw.com
Attn: Todd A. Feinsmith                       feinsmitht@pepperlaw.com
Attn: Kay Standridge Kress                    kressk@pepperlaw.com
                                              dzazove@perkinscoie.com
                                              docketchi@perkinscoie.com
                                              daniel- zazove-4464@ecf.pacerpro.com
Attn: Daniel A. Zazove                        jessica-matamoros-0866@ecf.pacerpro.com
                                              jryan@potteranderson.com
Attn: Jeremy W. Ryan, R. Stephen McNeill      rmcneill@potteranderson.com
Attn: Valerie Smith                           claims@recoverycorp.com
                                              centralgrocersteam@PrimeClerk.com
Attn: Jessica Berman                          serviceqa@primeclerk.com
Attn: Howard B. Samuels                       howard@rallyllc.com
Attn: Emily K. Devan, Esquire                 edevan@reedsmith.com
Attn: Richard J. Tannenbaum, Esquire          rtannenbaum@reedsmith.com
                                              apille@reedsmith.com
                                              ann.pille@dlapiper.com
Attn: Ann E. Pille                            bankruptcy- 2628@ecf.pacerpro.com
Attn: Theresa B. Carney                       tcarney@rfclaw.com
Attn: Scott A. Pyle                           spyle@rubinoruman.com
                                              pat@rjlaw.com
                                              jason@rjlaw.com
Attn: Patricia J. Rynn, R. Jason Read, June   june@rjlaw.com
Monroe                                        abby@rjlaw.com
                                              mminuti@saul.com
                                              lmurley@saul.com
                                              barry.chatz@saul.com
                                              jurate.medziak@saul.com
                                              sagreen@kilpatricktownsend.com
                                              mwilliams@kilpatricktownsend.com
                                              kevin.morse@saul.com
Attn: Mark Minuti, Esq.                       bill.williams@saul.com
Attn: ROBERT D. TEPPER                        rtepper@sabt.com
                                              rtepper@satcltd.com
                                              tslack@ag-ltd.com
Attn: Robert D. Tepper, Esquire               tsobieraj@satcltd.com
Case 17-13886   Doc 3121   Filed 08/23/19 Entered 08/23/19 12:46:07    Desc Main
                           Document     Page 19 of 23


                                                  david.hillman@srz.com
Attn: David M. Hillman, Parker J. Milender        parker.milender@srz.com
                                                  secbankruptcy@sec.gov
Secretary of the Treasury                         SECBankruptcy-OGC-ADO@SEC.GOV
                                                  bankruptcynoticeschr@sec.gov
Attn: Bankruptcy Dept.                            NYROBankruptcy@SEC.GOV
Attn: Bankruptcy Dept.                            secbankruptcy@sec.gov
                                                  ddoyle@shawfishman.com
                                                  rfishman@shawfishman.com
                                                  ibodenstein@shawfishman.com
                                                  cowens@shawfishman.com
Attn: David R. Doyle, Robert M. Fishman, Ira      ggouveia@shawfishman.com
Bodenstein                                        kjanecki@shawfishman.com
Attn: Jeffrey S. Endick, Esquire, Christopher M. jendick@slevinhart.com
Leins, Esquire                                    cleins@slevinhart.com
Attn: Kevin C. Smith                              ksmith@smithsersic.com
Attn: Bruce Dopke                                 bdopke@stahlcowen.com
Attn: Joseph H. Lemkin, Esq., Thomas S.           jlemkin@stark-stark.com
Onder, Esq.                                       tonder@stark-stark.com
Attn: Joseph H. Huston Jr.                        jhh@stevenslee.com
Attn: Benjamin J. Court                           benjamin.court@stinson.com
                                                  mmelickian@sfgh.com
                                                  mbrandess@sfgh.com
                                                  joconnor@sfgh.com
                                                  mbrandess@sfgh.com
Attn: Mark S. Melickian, Michael A. Brandess      bkdocket@sfgh.com
Attn: Elihu E. Allinson III, Esq.                 zallinson@sha-llc.com
Attn: Karen R. Goodman                            kgoodman@taftlaw.com
Attn: Teresa A. Massa                             tam@tmassalaw.com
Attn: Olga Georgiev, Manager Special Assets,      og4@ntrs.com
Robert Veltman, Senior Consultant Risk            RV20@ntrs.com
                                                  fp@previant.com
                                                  sjg@previant.com
Attn: Frederick Perillo, Esquire, Sara J. Geenen, cyp@previant.com
Esquire                                           jb@previant.com
                                                  drogers@thompsoncoburn.com
                                                  lnewman@thompsoncoburn.com
                                                  jstolarz@thompsoncoburn.com
Attn: Diona Rogers, Esq., Lauren Newman,          aversis@thompsoncoburn.com
Victor A. Des Laurier                             bray@thompsoncoburn.com
Attn: Mark V. Bossi, Esq.                         mbossi@thompsoncoburn.com
Attn: Peter C. Nozicka                            peter@trapplaw.com
Case 17-13886      Doc 3121        Filed 08/23/19 Entered 08/23/19 12:46:07   Desc Main
                                   Document     Page 20 of 23


Attn: Christopher Zumberge, Senior V.P.,          christopher.zumberge@usbank.com
Pawel Ligas, Portfolio Manager, Steven Heim,      pawel.ligas@usbank.com
Assistant General Counsel                         steven.heim@usbank.com
                                                  usade.ecfbankruptcy@usdoj.gov
Charles Oberly c/o Ellen Slights                  USTPRegion11.ES.ECF@usdoj.gov
                                                  bgbest@varnumlaw.com
Attn: Brendan G. Best                             wrkyles@varnumlaw.com
                                                  meidelman@vedderprice.com
                                                  wthorsness@vedderprice.com
                                                  ahudson@vedderprice.com
                                                  dlipke@vedderprice.com
                                                  ecfdocket@vedderprice.com
Attn: Michael M. Eidelman, William W.             7610@ecf.pacerpro.com
Thorsness, Allison B. Hudson                      doug-lipke-7162@ecf.pacerpro.com
Attn: J. Michael Fields, Esq.                     jmf@wardandsmith.com
Attn: Stephen Karotkin, Sunny Singh, Danielle
D Donovan, Salvatore A. Romanello, Ray            stephen.karotkin@weil.com
Schrock                                           sunny.singh@weil.com
                                                  dwerb@werbsullivan.com
Attn: Duane D. Werb, Matthew P. Austria           maustria@werbsullivan.com
Attn: Matthew P. Austria                          maustria@werbsullivan.com
Attn: Stephen B. Gerald                           sgerald@wtplaw.com
                                                  erjohnson@wcsr.com
Attn: Ericka F. Johnson, Morgan L. Patterson      mpatterson@wcsr.com
Attn: Charles T. Coleman                          ccoleman@wlj.com
Case 17-13886       Doc 3121    Filed 08/23/19 Entered 08/23/19 12:46:07         Desc Main
                                Document     Page 21 of 23


Via First Class Mail:

Regina Stango Kelbon                           Jesse White
Gregory Vizza                                  Office of the Illinois Secretary of State
Blank Rome LLP                                 213 State Capitol
1201 Market Street                             Springfield, IL 62756
Suite 800
Wilmington, DE 19801                           Connie Lawson
                                               Office of the Indiana Secretary of State
Michael M. Eidelman                            200 West Washington Street, Room 201
Vedder Price PC                                Indianapolis, IN 46204
222 North LaSalle Street, Suite 2600
Chicago, IL 60601                              Andrew Finch
                                               U.S. Department of Justice
Office of the U.S. Trustee                     950 Pennsylvania Avenue, NW
Kathryn M. Gleason                             Washington, DC 20530-0001
Ha Nguygen
219 S. Dearborn Street                         Kenneth R. Boyd
Room 873                                       Bob O’Toole
Chicago, IL 60604                              United Food and Commercial Workers
                                               Union International
Shaw Fishman Glantz & Towbin LLC               1649 West Adams Street, 2nd Floor
Ira Bodenstein                                 Chicago, IL 60612
Robert Fishman
321 North Clark Street, Suite 800              Scott Barnett
Chicago, IL 60654                              United Food and Commercial Workers
                                               Union International, Local 700
Thompson Coburn LLP                            3950 Priority Way South Drive
Mark V. Bossi                                  Indianapolis, IN 46240
One US Bank Plaza
St. Louis, MO 63101                            Ronald E. Powell
                                               Steven Powell
Thompson Coburn                                United Food and Commercial Workers
A Des Lauier                                   Union International, Local 881
Diona Rogers                                   10400 West Higgins Road, Suite 500
55 E. Monroe St. 37th Floor                    Rosemount, IL 60018
Chicago, IL 60603
                                               Jeff Sessions
George P. Galanos                              United State Attorney General
The Law Office of George P. Galanos            950 Pennsylvania Avenue, NW
1301 North Main Street                         Washington, DC 20530-0001
Crown Point, IN 46307
Case 17-13886        Doc 3121     Filed 08/23/19 Entered 08/23/19 12:46:07        Desc Main
                                  Document     Page 22 of 23


Northern District of Illinois, Eastern           Chad Wolf
Division                                         International Union, Security, Police, Fire
United States Attorney’s Office                  Professional of America
219 South Dearborn Street, 5th Floor             25510 Kelly Road
Chicago, IL 60604                                Roseville, MN 48066

Illinois Department of Revenue                   Donald E. Harer
James R. Thompson Center - Concourse             Central Grocers, Inc.
Level                                            2600 West Haven Avenue
100 West Randolph Street                         Joliet, IL 60433
Chicago, IL 60601-3274
                                                 Robert Kaplan
Michael W. Frerichs                              Environmental Protection Agency
Illinois State Treasurer                         USA EPA Region 5
James R. Thompson Center                         77 West Jackson Boulevard
1000 Wets Randolph Street, Suite 15-600          Chicago, IL 60604
Chicago, IL 60601
                                                 Federal Trade Commission
Cindy Rongers                                    Attn: President or General Counsel
Independent Employees Union                      600 Pennsylvania Avenue, NW
1201 Hickey Street                               Washington, DC 20580
Hobart, IN 46342
                                                 Theodore J. Tacconelli, Esq.
Internal Revenue Service                         Ferry Joseph, PA
Centralized Insolvency Operation                 824 Market Street, Suite 1000
2970 Market Street                               P.O. Box 1351
Mail Stop 5 Q30 133                              Wilmington, DE 19899
Philadelphia, PA 19104-5016
                                                 Thomas Scannel
Internal Revenue Service                         Gardere Wynne Sewell LLP
Centralized Insolvency Operation                 2021 McKinney Ave.
PO Box 7346                                      Suite 1600
Philadelphia, PA 19101-7346                      Dallas, TX 75201

Anthony Carioscia                                ASM Capital V.I.P.
International Brotherhood of Teamsters           Attn: President or General Counsel
Union Local No. 703/738                          7600 Jericho Turnpike
1333 Butterfield Road, Suite 110                 Suite 302
Downers Grove, IL 60515                          Woodbury, NY 11797

Bernie Sherlock                                  Cera LLP
International Brotherhood of Teamsters           President or General Counsel
Union Local No. 710                              595 Market Street, Suite 2300
9000 West 18th Street                            San Francisco, CA 94105
Mokena, IL 60448
Case 17-13886      Doc 3121   Filed 08/23/19 Entered 08/23/19 12:46:07      Desc Main
                              Document     Page 23 of 23


Jonathan E. Polonsky                         Dallas, TX 7201
Kilpatrick Townsend & Stockton LLP
1114 Avenue of the Americas                  RSM US LLP
21st Floor                                   Attn: President or General Counsel
New York, NY 10036                           One South Wacker Drive
                                             Suite 800
Eric Mitnick                                 Chicago, IL 60606
Law Offices of Eric Mitnick
21515 Hawthrone Blvd.                        Marshall P. Whalley
1080                                         Marshall P. Whalley Associates, PA
Torrance CA 90503                            51 W 112th Avenue
                                             Crown Point, IL 46307
Benjamin J. King
Eric D. Madden                               CRG Financial LLC
Reid Collins & Tsai LLP                      Attn: President or General Counsel
1601 Elm Street, Suite 4520                  100 Union Avenue Suite 240
Dallas, TX 75201                             Cresskill NJ 07628

Mark D. Collins                              Angela Allen
Richard Layton & Finger PA                   Jenner & Block
One Rodney Square                            353 North Clark Street
920 North King Street                        Chicago, IL 60654
Wilmington, DE 19801
                                             Kay Standridge
                                             Pepper Hamilton LLP
Sheldon E. Richie                            4000 Town Center, Suite 1800
Richie & Gueringer, PC                       Southfield, MI 48075
100 Congress Avenue
Austin, TX 78701                             Tiffany Cobb
                                             Vorys Sater And Pease
Amanda Pennington Prugh                      52 East Gay Street
Weil Gotshal & Manges, LLP                   P.O. Box 1008
200 Crescent Court                           Columbus, OH 43215
